Exhibit 10.1

 

Universal American Corp.
Six International Drive, Suite 190
Rye Brook, New York 10573

 

March 2, 2012

 

Partners Healthcare Solutions Holdings, L.P.
c/o GTCR Golder Rauner II, L.L.C.
300 North LaSalle Street, Suite 5600
Chicago, Illinois 60654

 

Re:  Board Representation on Universal American Corp.

 

Ladies and Gentlemen:

 

Reference is made to the Agreement and Plan of Merger, dated as of January 11,
2012 (the “Merger Agreement”), by and among the Universal American Corp., a
Delaware corporation (the “Company”), APS Merger Sub, Inc., a Delaware
corporation, Partners Healthcare Solutions, Inc., a Delaware corporation
(“APS”), and Partners Healthcare Solutions Holding, L.P., a Delaware limited
partnership (“APSLP”), pursuant to which the Company agreed to acquire all of
the issued and outstanding capital stock of APS and, as consideration therefor,
agreed to issue to APSLP, shares of Parent Common Stock (the “APS
Acquisition”).  Capitalized terms used but not otherwise defined in this letter
(this “Letter Agreement”) shall have the meanings ascribed to such terms in the
Merger Agreement.

 

The parties hereto wish to set forth the terms of certain rights granted to
APSLP as set forth below.

 

A.                                    Board of Directors.

 

1.                                      The Company hereby acknowledges and
agrees that one director designated by GTCR Fund IX/A, L.P., a Delaware limited
partnership (“Fund IX/A”) who shall satisfy the criteria for “independent
director” under the rules of the principal stock exchange on which Parent Common
Stock is listed (such director is sometimes referred to herein as an “APSLP
Designee”), shall be appointed to the board of directors of the Company (the
“Board”) effective as of the date hereof.  Fund IX/A has previously designated
David Katz as its initial APSLP Designee.  Subject to Paragraph A.2, commencing
on the date of this Letter Agreement and in accordance with the Amended and
Restated Certificate of Incorporation and Amended and Restated By-Laws of the
Company, at each annual meeting of the stockholders of the Company (the
“Stockholders”) (or any other meeting of Stockholders for election of
directors), the Company shall nominate for election to the Board one APSLP
Designee, to be included in the slate of directors recommended by the Board to
the Stockholders for election.

 

2.                                      From and after such time as any entity
that is an Affiliate of GTCR Golder Rauner II, L.L.C. (“GTCR LLC”), any fund
that is managed by GTCR LLC or an Affiliate of GTCR LLC, any individual who is a
managing member of the general partner of APSLP and any individuals who are
employees of the manager of APSLP or its general partner (collectively the
“APSLP Permitted Holders”), together with APSLP, hold a number of shares of
Parent Common

 

--------------------------------------------------------------------------------


 

Stock that is less than 3,098,014.5, which constitutes 50% of the number of
shares of Parent Common Stock that the APSLP Permitted Holders hold directly or
indirectly (including in their respective capacities as limited partners of
APSLP) on the date of this Letter Agreement (the “APSLP Initial Share Number”),
Fund IX/A shall no longer have a right under this Letter Agreement to designate
the APSLP Designee for nomination by the Company at the next annual meeting of
the Stockholders (or any other meeting of Stockholders for election of
directors).  The APSLP Initial Share Number shall be appropriately adjusted to
take into account any adjustment to the Merger Consideration pursuant to
Section 2.13 and any reorganization, stock reclassification, recapitalization or
split, exchange of shares or similar transaction.  For the avoidance of doubt,
APSLP Permitted Holders shall exclude limited partners of investment funds
managed by GTCR LLC and its Affiliates who hold shares of Parent Common Stock.

 

3.                                      Subject to the other provisions of this
Section A, if, as a result of the death, retirement, resignation or removal for
cause of the APSLP Designee, there shall exist or occur any vacancy on the
Board, Fund IX/A shall have the power to designate a person to fill such
vacancy.

 

4.                                      The Company shall reimburse all
reasonable out-of-pocket expenses incurred by the members of the Board in
connection with traveling to and from and attending meetings of the Board and
while conducting business at the request of the Company.

 

B.                                    Management and Information Rights.

 

1.                                      The Company shall, for so long as the
APS Permitted Holders continue to hold at least 5% of the outstanding shares of
Parent Common Stock, (i) afford Fund IX/A and GTCR Fund IX/B, L.P., a Delaware
limited partnership (“Fund IX/B,” and collectively with Fund IX/A, the “VCOC
Funds”), during normal business hours and upon reasonable notice, reasonable
access to and the right to consult at all reasonable times with its officers,
offices and books and records, and (ii) afford each VCOC Fund the opportunity to
discuss the Company’s affairs, finances and accounts with the Company’s officers
from time to time as such VCOC Fund may reasonably request.  The Company agrees
to cause its officers to give such consultation and discussions due
consideration in decisions regarding the Company’s management, provided that
such officers shall at all times retain ultimate discretion regarding the
Company’s management.

 

2.                                      Each VCOC Fund shall have the right, for
so long as the APS Permitted Holders continue to hold at least 5% of the
outstanding shares of Parent Common Stock, to receive from the Company any
written information or written materials provided by the Company to members of
the Board; provided that the VCOC Fund receiving such information shall agree to
maintain the confidentiality of such information.  Notwithstanding anything
herein to the contrary, the Company reserves the right to exclude each VCOC Fund
or its designated representatives (other than those that may otherwise serve on
the Company’s Board of Directors) from access to any personnel, materials or
meetings to the extent the Company believes upon advice of counsel that such
exclusion is reasonably necessary to preserve the attorney-client privilege of
the Company or its subsidiaries, to protect highly confidential proprietary
information (unless such VCOC Fund and its designated representatives enter into
a customary confidentiality agreement reasonably satisfactory to the Company);
provided, that the foregoing

 

2

--------------------------------------------------------------------------------


 

Company right of exclusion shall pertain only to access granted by the Company
pursuant to this letter agreement and shall not limit or restrict rights the
VCOC Fund may otherwise enjoy.

 

3.                                      For purposes of this Section B, shares
of Parent Common Stock held by the APS Permitted Holders shall include shares
issuable to the APS Permitted Holders on, and from and after, the date of this
Letter Agreement (whether directly or indirectly through the conversion of
convertible or exchangeable securities of the Company, or pursuant to the
exercise of options, warrants or rights, or otherwise) and the foregoing
calculation shall be appropriately adjusted to take into account any
reorganization, stock reclassification, recapitalization or split, exchange of
shares or similar transaction.

 

C.                                    Assignment.  The rights of APSLP hereunder
shall not be assigned to any Person without the prior written consent of the
Company and any purported assignment in violation of the foregoing shall be null
and void ab initio.

 

D.                                    Notices.  All notices, requests and other
communications to any party hereto shall be in writing and shall be delivered in
person, sent by reputable overnight courier service, or sent by facsimile
transmission, to the address for such party set forth in the Merger Agreement.

 

E.                                    Miscellaneous.  This Letter Agreement:
(i) together with the Merger Agreement, constitutes the entire agreement and
understanding among the parties hereto in respect of the subject matter hereof;
(ii)  may be executed in one or more counterparts and all such counterparts so
executed shall constitute an original agreement binding on all the parties, but
together shall constitute but one instrument; (iii) may be amended only through
a written agreement between the parties hereto; and (iv) shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to the conflict of law principles thereof.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Letter Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

 

UNIVERSAL AMERICAN CORP.

 

 

 

 

 

By:

/s/ Robert A. Waegelein

 

 

Name:

Robert A. Waegelein

 

 

Title:

Executive Vice President & Chief

 

 

Financial Officer

 

 

 

 

 

PARTNERS HEALTHCARE SOLUTIONS

 

HOLDINGS, L.P.

 

 

 

 

 

By:

/s/ Gregory Scott

 

 

Name:

Gregory Scott

 

 

Title:

President and Chief Executive Officer

 

 

 

 

ACKNOWLEDGED AND AGREED TO BY:

 

 

 

GTCR FUND IX/A, L.P.

 

 

 

By:

GTCR Partners IX, L.P.

 

Its:

General Partner

 

 

 

By:

GTCR Golder Rauner II, L.L.C.

 

Its:

General Partner

 

 

 

By:

/s/ David Katz

 

 

Name: David Katz

 

 

Its: Principal

 

 

[APSLP Letter Agreement]

 

--------------------------------------------------------------------------------